Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 12/20/2021 has been received; Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruce (US 2014/0075777).
Regarding Claim 1, Bruce discloses a sole structure for an article of footwear (Figures 4A-5E), the sole structure comprising: a midsole (120 & 130) including a top surface (120S & 130S), a bottom surface (opposite surface from 120S & 130S, adjacent 110, as shown in Figures 1D & 1E) formed on an opposite side of the midsole than the top surface (Figures 1D & 1E), and an outer surface extending between the top surface and the bottom surface and defining an outer perimeter of the midsole (120E, 120R, 130E & 130R); and a sidewall i) attached to the outer surface of the midsole (140/400, 110, 506), (ii) extending continuously along a perimeter of the midsole (Figures 1D, 1E & 4A-5E), and (iii) 
Regarding Claim 2, Bruce disclose the first sipe is elongate (Figure 5B).  
Regarding Claim 3, Bruce discloses the first sipe includes a longitudinal axis that extends substantially parallel to a longitudinal axis of the sole structure (parallel & LA, see annotated Figures 5A & 5B).  
Regarding Claim 4, Bruce discloses the first sipe extends into a material of the midsole at the outer surface (Para. 81, Figures 5A & 5B).  
Regarding Claim 5, Bruce discloses a second sipe (the other of 412) formed through the sidewall, the midsole being exposed by the second sipe (Para. 81).  
Regarding Claim 6, Bruce discloses the second sipe is substantially parallel to the first sipe (parallel, see annotated Figure 5A & 5B).  
Regarding Claim 7, Bruce discloses the first sipe and the second sipe extend along one of a medial side of the sole structure and a lateral side of the sole structure (Figures 5A & 5B). 
Regarding Claim 8, Bruce discloses the first sipe extends from the heel region of the sole structure toward the forefoot region of the sole structure to a lesser extent than the second sipe (less, see annotated Figure 5A & 5B below).  
Regarding Claim 9, Bruce discloses the second sipe is disposed closer to a ground-contacting surface of the sole structure than the first sipe (Figure 5B).  

Regarding Claim 11, Bruce discloses a sole structure for an article of footwear (Figures 4A-5E), the sole structure comprising: a midsole (12- & 130) including a top surface (120S & 130S), a bottom surface (opposite surface from 120S & 130S, adjacent 110, as shown in Figures 1D & 1E) formed on an opposite side of the midsole than the top surface (Figures 1D & 1E), and an outer surface extending between the top surface and the bottom surface and defining an outer perimeter of the midsole (120E, 120R, 130E, & 130R); and a sidewall i) attached to the outer surface of the midsole (140/400, 110, 506), (ii) extending continuously along a perimeter of the midsole (Figures 1D, 1E, 4A-5E), (iii)being formed from a different material than the midsole, and (iv) including a first sipe (rear 412, Figure 5B) formed into the sidewall and a second sipe (forward 412, Figure 5B) formed into the sidewall, the first sipe and the second sipe extending continuously from a heel region of the sole structure toward a forefoot region of the sole structure (extending, see annotated Figure 5B below) with the first sipe extending to a lesser extent than the second sipe (less, see annotated Figures 5A & 5B below).  
Regarding Claim 12, Bruce discloses the first sipe and the second sipe are elongate (Figure 5B).  
Regardsing Claim 13, Bruce discloses the first sipe and the second sipe each includes a longitudinal axis that extends substantially parallel to a longitudinal axis of the sole structure (parallel & LA, see annotated Figure 5A & 5B).  
Regarding Claim 14, Bruce discloses at least one of the first sipe and the second sipe extends into a material of the midsole at the outer surface (Para. 81, Figures 5A & 5B).  
Regarding Claim 15, Bruce discloses a material of the midsole is exposed at the at least one of the first sipe and the second sipe (Para. 81).   
Regarding Claim 16, Bruce discloses the first sipe is substantially parallel to the second sipe (parallel, see annotated Figure 5A & 5B).  
Regarding Claim 17, Bruce discloses the first sipe and the second sipe extend along one of a medial side of the sole structure and a lateral side of the sole structure (Figures 5A & 5B).  
Regarding Claim 18, Bruce discloses the second sipe is disposed closer to a ground-contacting surface of the sole structure than the first sipe (Figure 5B).  
Regarding Claim 19, Bruce discloses an outsole defining a ground- contacting surface of the sole structure and being formed from the same material as the sidewall (140/400, 110, 506).   
Regarding Claim 20, Bruce discloses an article of footwear incorporating the sole structure of Claim 11 (Figures 6A & 6B).



    PNG
    media_image1.png
    646
    726
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732